Citation Nr: 1759478	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO continued the 50 percent disability rating for the service-connected PTSD and the 20 percent rating for the service-connected diabetes mellitus. 

In May 2017, the Veteran was scheduled to appear at a Board hearing before a Veterans Law Judge.  In an April 2017 report of general information (VA 21-0820), the Veteran stated that he wished to withdraw his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected diabetes mellitus, type II, is more disabling than his current rating reflects.  

In February 2014, the Veteran was last afforded an examination.  During that examination, the Veteran reported that he is prescribed oral hypoglycemic agents, insulin injections, and that his diet is restricted to control his diabetes mellitus.  He denied regulation of activities.

Since his February 2014 examination, the Veteran reports that his diabetes mellitus has worsened.  See, e.g., Veteran's statement dated May 2014.  Furthermore, in the Veteran's representative's December 2017 informal hearing presentation, the Veteran's representative's asserted that the February 2014 VA examination report does not currently reflect the severity as to the Veteran's diabetes mellitus, as the examination was conducted more than three years ago; thus, the Veteran's representative's requested that the Veteran be afforded a new examination. 

As to the Veteran's service-connected PTSD, the Veteran asserts that his service-connected disability is not accurately depicted by his 50 percent disabling rating and that his disability has worsened.  See informal hearing presentation dated December 2017. 

In December 2010, the Veteran filed a claim for an increased rating for his PTSD.  He was scheduled for an examination in December 2010 in February 2012; however, he failed to appear.  In the Veteran's March 2012 notice of disagreement, the Veteran stated that he missed his VA examinations because he was not notified of his examinations and requested a new VA examination. 

In the Veteran's representative's December 2017 informal hearing presentation, the Veteran's representative requested a new VA examination to assess the severity of the Veteran's service-connected PTSD.  

Furthermore, the evidence shows that the Veteran has been receiving Social Security Association (SSA) disability benefits since November 2011; however, the claims file is absent such records.  See VA treatment record dated January 2014.   Crucially, these records are potentially pertinent to his pending claims.

Additionally, in a September 2016 statement, the Veteran reported that he has been receiving treatment at a Vet center.  To this end, although the claims file shows a request to obtain Vet center records, these records have still not been associated with the claims file.  

In light of the above assertions that the Veteran's service-connected disabilities have worsen and that SSA records and Vet center records not associated with the claims file, the Board finds that a remand is necessary to afford him new VA examinations to determine the current severity of his service-connected disabilities. See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain updated records of treatment that the Veteran may have received at any VA health care facility, to include Vet center records.  All such available documents should be associated with the claims file.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented.

3.  Then, schedule the Veteran for a new VA examination as to the severity of his diabetes mellitus, type II.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.  All opinions must be supported by a detailed rationale.

4.  Then, schedule the Veteran for a new VA examination as to the severity of his PTSD.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.  All opinions must be supported by a detailed rationale.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

